                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

BOBBIE TORRY,
                                                                        ORDER
                     Petitioner,
                                                                     09-cv-656-slc
              v.

GREGORY GRAMS,

                     Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -


       Pursuant to this court’s order of November 15, 2018 and the November 19, 2018

order of the Court of Appeals for the Seventh Circuit remanding the case, IT IS

ORDERED that this court’s order of September 24, 2018 dismissing petitioner Bobbie

Torry’s Rule 60(b) motion as a successive habeas petition is VACATED. The clerk of

court shall docket petitioner’s Rule 60(b) motion as a new petition for a writ of habeas

corpus under 28 U.S.C. § 2254, with a filing date of August 27, 2018.

       Petitioner shall have until January 7, 2019 in which to submit either the $5 filing

fee or an application for leave to proceed in forma pauperis. The court will take no action




                                              1
on the petition until the fee is paid or petitioner has been granted leave to proceed

without paying the filing fee.

       Entered this 20th day of November, 2018.

                                       BY THE COURT:



                                       /s/
                                       __________________________________
                                       BARBARA B. CRABB
                                       District Judge




                                          2
